DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For instance, disclosure of present Invention uses operator ⊕ in equations (6)-(7) (see Par.[0070]-[0071]). However, the said operator has not been defined neither in the specification nor in claim 3. For the following rejection it is best understood by the examiner that the said operator is that of Kronecker product. Claims 4 is rejected under 35 U.S.C. 112(b) for been dependent to claim 3.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boucheron (US 2010/0111396 A1).
With respect to claim 1, Boucheron discloses, in Figs.1-70, a method for scalable multi-task learning with convex clustering, the method comprising: extracting features from a dataset of a plurality of tasks (see Fig.2B, Par.[0202] wherein features are extracted at 42 from the objects image or maps and these features are input to a classification block); generating a graph from the extracted features, nodes of the graph representing linear learning models, each of the linear learning models being for one of the tasks (see Par.[0203], [0231]-[0245], wherein image (i.e. image of k-NN graph consisting of the number of nodes with k neighbors) classifier includes linear discriminant analysis; see Par.[0630] and [0657] wherein k-NN graph consisting of the number of nodes with k neighbors is uniquely defined by a set of nodes and 
With respect to claim 14, Boucheron discloses, in Figs.1-70, a multi-task learning system comprising a processor coupled to a non-transitory storage memory containing instructions, which when executed by the processor (see Par.[0164], [0168] wherein computer device is disclosed), cause the multi-task learning system to: extract features from a dataset of a plurality of tasks (see Fig.2B, Par.[0202] wherein features are extracted at 42 from the objects image or maps and these features are input to a 
With respect to claim 15, Boucheron discloses, in Figs.1-70, a non-transitory processor-readable storage medium storing instructions that upon execution cause a multi-task learning system to: extract features from a dataset of a plurality of tasks (see Fig.2B, Par.[0202] wherein features are extracted at 42 from the objects image or maps and these features are input to a classification block); generate a graph from the extracted features, nodes of the graph representing linear learning models, each of the linear learning models being for one of the tasks (see Par.[0203], [0231]-[0245], wherein image (i.e. image of k-NN graph consisting of the number of nodes with k neighbors) classifier includes linear discriminant analysis; see Par.[0630] and [0657] wherein k-NN graph consisting of the number of nodes with k neighbors is uniquely defined by a set of nodes and edges connect nodes that are neighbors according to some a priori definition of a neighborhood); constrain the graph using convex clustering to generate a convex cluster constrained graph (see Par.[0480], [0550]-[0554], [0751], [0767]-[0769]  wherein normalized image/map deviation, distribution points (i.e. cluster) concavities convex observation is disclosed); and obtain a global solution by minimizing a graph variable loss function (see Par.[0690]-[0694] wherein the grafting framework looks to minimize the criterion of loss function is disclosed), the minimizing the graph variable loss function comprising: introducing auxiliary variables for each connection between nodes in the convex cluster constrained graph (see Fig.2B, step 56 Par.[0630]-[0663], [0778] wherein classified image 56 in which the objects from the previous segmentation are classified for the first iteration, with images characterized in the features defined at each nodes in the plane centroids of nuclei (i.e. convex clustering observation) of the hierarchy graph); iteratively performing the following operations until convergence: updating the linear learning models by solving a sparse linear system; and updating the auxiliary variables by solving an equation having the auxiliary variables each be proportional to a vector norm for their respective nodes (see Fig.2A-2D, Par.[0191] wherein employs an iterative and modular approach to object-level analysis, using a two-step iterative process 10 with pathologist expertise at one or more decision points; Par.[0200], [0203]-[0206], [0316], [0390], [0500], [0634], [0658] wherein iterative approach includes updating image classification such as weighting of the erroneously segmented regions proportional to the total number of cell nuclei can be achieve when the user is presented with the .
Claims 1-12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giannakis et al. (US 2014/0211644 A1 hereinafter referred to as “Giannakis”).
With respect to claim 1, Kamilov discloses, in Figs.1-16, a method for scalable multi-task learning with convex clustering, the method comprising: extracting features from a dataset of a plurality of tasks; generating a graph from the extracted features, nodes of the graph representing linear learning models, each of the linear learning models being for one of the tasks (see Par.[0031]-[0033], [0046]-[0047], [0050], [0071], [0080]  wherein PSD maps viewed in sparse linear regression model are representative of dataset such as distribution of radio frequency RF power as a function of both frequency and spatial location within the geographic region); constraining the graph using convex clustering to generate a convex cluster constrained graph (see Par.[0068] wherein centralized, meaning that the whole set of PSD estimates at either an FC or a CR cluster head is disclosed; it is submitted that, inherently, cluster observation based on centralized cluster or centroid cluster is same method as convex clustering observation); and obtaining a global solution by minimizing a graph variable loss function, the minimizing the graph variable loss function comprising: introducing auxiliary variables for each connection between nodes in the convex cluster constrained graph (see Par.[0051]-[0052] wherein minimizing loss model to estimate PSD maps at any location is disclosed; see Par.[0098]-[0099], [0106], [0109], [0123] wherein acquires the interference level at each CR node location, based on the measurements collected from a subset of the CR nodes per time; see Par.[0058]-[0059], [0084]-[0085] wherein employing optimal solution to convex equation 34 by introducing auxiliary vector variable); iteratively performing the following operations until convergence: updating the linear learning models by solving a sparse linear system; and updating the auxiliary variables by solving an equation having the auxiliary variables each be proportional a vector norm for their respective nodes (see Par.[0059]-[0066] and [0115]-[0118] wherein converge to the solution form of convex optimization problem by updating and reiteration processes using values of 
With respect to claim 5, Kamilov discloses, in Figs.1-16, the method, wherein obtaining the global solution generates a multi-task predictor (see Par.[0074], [0114] wherein a novel reduced-complexity algorithm with provable convergence to a stationary point of (24) will be developed in the ensuing section for globally-optimal solution).
With respect to claim 6, Kamilov discloses, in Figs.1-16, the method, the method comprising using the multi-task predictor to make a prediction, and executing a control operation on a system associated with the tasks based on the prediction (see Par.[0097]-[0098], [0110]-[0111], [0116] wherein patio-temporal spectrum prediction algorithms for cognitive radios (CRs) are developed and interference power levels at each CR node locations are predicted using the measurements from a subset of CR nodes).
With respect to claim 7, Kamilov discloses, in Figs.1-16, the method further comprising updating the multi-task predictor based on receiving new data points (see Par.[0063], [0066], [0076]-[0077], [0084]-[0085], [0115], [0019] wherein each iteration of the algorithm is performed after acquiring new estimates variables).
With respect to claim 8, Kamilov discloses, in Figs.1-16, the method further comprising preprocessing the task dataset before extracting the features (see Par.[0063] wherein initialization process (i.e. pre-processing) before running algorithm for PSD map features is disclosed).
With respect to claim 9, Kamilov discloses, in Figs.1-16, the method, wherein the data preprocessing comprises removing missing values and/or normalizing the task data (see Par.[0089] wherein normalized raised-cosines dataset is disclosed; see Par.[0124] wherein measurements were also normalized by the maximum amplitude observed in the training dataset; see par.[0126] wherein e normalized root mean square error (RMSE) for the missing observations, averaged over 20 CRs, is depicted in FIG. 14 for various dataset values).
With respect to claim 10, Kamilov discloses, in Figs.1-16, the method, wherein extracting the features from the task dataset comprises performing an auto regressive function on the task dataset (see 
With respect to claim 11, Kamilov discloses, in Figs.1-16, the method, wherein the generating the graph from the extracted features comprises learning the linear learning model for each of the tasks from the extracted features that correspond to the respective task (see Par.[0031]-[0033], [0046]-[0047], [0050], [0071], [0080]  wherein PSD maps viewed in sparse linear regression model are representative of dataset such as distribution of radio frequency RF power as a function of both frequency and spatial location within the geographic region).
With respect to claim 12, Kamilov discloses, in Figs.1-16, the method, wherein the learned linear model for each task is represented by a weight vector (see Par.[0045] wherein exponentially weighted moving average operation as equation 4).
With respect to claim 14, Kamilov discloses, in Figs.1-16, a multi-task learning system comprising a processor (510) coupled to a non-transitory storage memory (540) containing instructions (see Par.[0130] wherein processor 510 and storage 540 are disclosed), which when executed by the processor, cause the multi-task learning system to: extract features from a dataset of a plurality of tasks; generate a graph from the extracted features, nodes of the graph representing linear learning models, each of the linear learning models being for one of the tasks (see Par.[0031]-[0033], [0046]-[0047], [0050], [0071], [0080]  wherein PSD maps viewed in sparse linear regression model are representative of dataset such as distribution of radio frequency RF power as a function of both frequency and spatial location within the geographic region); constrain the graph using convex clustering to generate a convex cluster constrained graph (see Par.[0068] wherein centralized, meaning that the whole set of PSD estimates at either an FC or a CR cluster head is disclosed; it is submitted that, inherently, cluster observation based on centralized cluster or centroid cluster is same method as convex clustering observation); and obtain a global solution by minimizing a graph variable loss function, the minimizing the graph variable loss function comprising: introducing auxiliary variables for each connection between nodes in the convex cluster constrained graph (see Par.[0051]-[0052] wherein minimizing loss model to estimate PSD maps at any location is disclosed; see Par.[0098]-[0099], [0106], [0109], [0123] wherein acquires the interference level at each CR node location, based on the measurements collected from a 
With respect to claim 15, Kamilov discloses, in Figs.1-16, a non-transitory processor-readable storage medium storing instructions that upon execution cause a multi-task learning system to (see Par.[0130] wherein processor 510 and storage 540 are disclosed): extract features from a dataset of a plurality of tasks; generate a graph from the extracted features, nodes of the graph representing linear learning models, each of the linear learning models being for one of the tasks (see Par.[0031]-[0033], [0046]-[0047], [0050], [0071], [0080]  wherein PSD maps viewed in sparse linear regression model are representative of dataset such as distribution of radio frequency RF power as a function of both frequency and spatial location within the geographic region); constrain the graph using convex clustering to generate a convex cluster constrained graph (see Par.[0068] wherein centralized, meaning that the whole set of PSD estimates at either an FC or a CR cluster head is disclosed; it is submitted that, inherently, cluster observation based on centralized cluster or centroid cluster is same method as convex clustering observation); and obtain a global solution by minimizing a graph variable loss function, the minimizing the graph variable loss function comprising: introducing auxiliary variables for each connection between nodes in the convex cluster constrained graph (see Par.[0051]-[0052] wherein minimizing loss model to estimate PSD maps at any location is disclosed; see Par.[0098]-[0099], [0106], [0109], [0123] wherein acquires the interference level at each CR node location, based on the measurements collected from a subset of the CR nodes per time; see Par.[0058]-[0059], [0084]-[0085] wherein employing optimal solution to convex equation 34 by introducing auxiliary vector variable); iteratively performing the following operations until convergence: updating the linear learning models by solving a sparse linear system; and updating the auxiliary variables by solving an equation having the auxiliary variables each be proportional .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kamilov.
With respect to claim 2, Kamilov discloses, in Figs.1-16, the method of claim 2, wherein the sparse linear system is: equations (1)-(23) in Par.[0035]-[0067] wherein linear learning model  of the linear sensing task CRs using weighted operation (e.g. Par.[0045]-[0046]), convex vector variable y Є RN of PSD maps, complementing this information with either the PUs' channel gain maps or a simple path loss-based propagation model, CRs can readily reconstruct the PSD atlas; that is, estimate PSD maps at any location of the monitored area as equations (6)-(7), vector norm of L2 norm (see Par.[0055]).
Even though, Kamilov does not explicitly disclose the exact mathematical equation of: the graph variable loss function with introduced auxiliary variables is: equation of claim 2, wherein Wi is a linear learning model of the linear learning models for task TL of the tasks, A is a weighting factor, G is the convex cluster constrained graph, X is a vector of an input of the task T, y, is a vector of an input for the task Ti,, Li,j is an auxiliary variable of the auxiliary variables for one of the connections between the nodes, ||Wi – Wj|| is the vector norm, which is an L2 norm, for the one of the connections between the nodes, L is a set containing the auxiliary variables, and W is a set of the linear learning models. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify by mathematically demonstration the combination of equations (1)-(23) (which include all the variables of claimed equation) to arrive to the claimed equation in order to reduce complexity of loss algorithm learning optimized iteratively using a block coordinate descent algorithm thereby obtaining rapid and efficient globally-optimal solution with provable convergence to a stationary point.
With respect to claim 3, Kamilov discloses, in Figs.1-16, the method, wherein the sparse linear system is: equations (1.1)-(1.24) in Par.[0099]-[0125] wherein equations including claimed parameters of  linear combination vector Є RQ is sparse (see Par.[0104]), coefficient sn  and norm based term are sparse (see Par.[0108]-[0109], [0111], [0122], [0124]), identify matrix M×M (see Par.[0102]), diagonal matrix diag(V) (see Par.[0106]), column vector                         
                            
                                
                                    D
                                
                                ^
                            
                        
                     (see Par.[0115]), and Kronecker product (see Par.[0121]).
Even though, Kamilov does not explicitly disclose the exact mathematical equation of: the graph variable loss function with introduced auxiliary variables is: equation of claim 3, wherien is an indicator vector with an ith element set to 1 and other elements set to 0, and Ip is an identity matrix of size P, wherein Xis a block diagonal matrix containing the vector of the input for each of the tasks, Y is a row vector containing the vector the input for each of the tasks, and V is a column vector containing the linear learning models of the tasks, and wherein the solving of the sparse linear system comprises executing a combinatorial multigrid algorithm. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify by mathematically demonstration the combination of equations (1)-(23) (which include all the variables of claimed equation) to arrive to the claimed equation in order to reduce complexity of loss algorithm learning optimized iteratively using a block coordinate descent algorithm thereby obtaining rapid and efficient globally-optimal solution with provable convergence to a stationary point.
With respect to claim 4, Kamilov discloses, in Figs.1-16, the method of claim 2, wherein updating the auxiliary variables by solving the following equation for each of the auxiliary variables: see equations (1.10)-(1.11) (see Par.[0114]-[0115]).
Even though, Kamilov does not explicitly disclose the exact mathematical equation of claim 4, It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify by mathematically demonstyration the combination of equations (1.10)-(1.11) (which include all the variables of claimed equation) to arrive to the claimed equation in order to reduce complexity of loss algorithm learning optimized iteratively using a block coordinate descent algorithm thereby obtaining rapid and efficient globally-optimal solution with provable convergence to a stationary point.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kamilov in view of Sethi et al. (US 2018/0232883 A1 hereinafter referred to as “Sethi”)
With respect to claim 13, Kamilov discloses all the limitations of claim 1. However, kamilov does not explicitly disclose that the graph is a k-nearest neighbor graph in Euclidean space.
Sethi discloses, in Figs.1-9, the method, wherein the graph is a k-nearest neighbor graph in Euclidean space (see Par.[0042] wherein method of combining multiple probability or probability-like metric from different POI locations from one or more tissue images of the same patient using certain mathematical functions such as averaging, majority voting, or examination of concordance in the spatial neighborhood includes “nearest neighbor graph” is a graph in which a set of points in a Euclidean space are treated as vertices, and the edges exist between any point and its nearest k Euclidean neighbors).
Kamilov and Sethi are analogous art because they are all directed to an image optimization algorithm, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Kamilov to include Sethi because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify algorithm used by Kamilov by including Euclidian type obtimization a=as taught by Sethi in order to utilize advantage offered by k-nearest neighbors algorithm simple,versatile, easy to implement or understand supervised machine learning algorithm that can be used to solve both classification and regression problems with high accuracy.
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art of record on form PTO-892, either alone or in combination, disclose all the claimed limitations of claims 1, 14-15.
Examiner’s Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818